SMITH, J.
Upon examination of the record in above ease the court is of the opinion that the verdict is fully sustained by the evi*651dence. The evidence does not substantiate the claim of plaintiff in error as set up in the petition, that defendants were his agents and that fraud was practiced upon him. On the contrary, he emphatically denies such relationship and practically admits the claim of defendants in error.
Any errors of law that may exist, if in fact any such do exist, are therefore not prejudicial to plaintiff in error and the judgment of the trial court is affirmed.
Giffen and Swing, JJ., concur.